EFFICACY DEMONSTRATION LABORATORY AGREEMENT

THIS EFFICACY DEMONSTRATION LABORATORY AGREEMENT (this “Agreement”) is entered
into this 10th day of June, 2020, to memorialize and document an arrangement,
understanding, and agreement by and between BAKHU HOLDINGS, CORP., a Nevada
corporation (“Bakhu”), and THE OZ CORPORATION, a California corporation (“OZ”),
that commenced on and as of May 1, 2020 (the “Effective Date”), on the
following:

Premises

A.                 Bakhu acquired a right and license to conduct certain
activities respecting a specified territory for intellectual property and
know-how, including patent rights, generally relating to producing and
manufacturing cannabis sativa and cannabinoids, all pursuant to, as provided in,
and in accordance with that certain Patent and Technology License Agreement
dated December 20, 2018, as amended and restated in that certain Amended and
Restated Patent and Technology License Agreement dated December 31, 2019, and as
further amended or supplemented from time to time hereafter (collectively, the
“License”), by and between Cell Science Holding Ltd., a Cypress corporation
(“Cell Science”), which appears therein as Licensor, and Bakhu, which appears
therein as Licensee. Under the License, substantial financial benefits accrue to
Cell Science and its stockholders, including OZ, on successful completion of the
Efficacy Demonstration. Capitalized terms used but not defined in this Agreement
will have the meanings ascribed them in the License.

B.                  Pursuant to the License, Bakhu is required to complete and
pay the costs of an “Efficacy Demonstration” of the propriety science underlying
the licensed technology as specified in the License.

C.                  At the time the License was completed, Bakhu did not have
the established financial, technical, or management resources to initiate the
preparation work for the Efficacy Demonstration. Accordingly, OZ initiated these
efforts at its own cost and risk. Accordingly, on March 8, 2019, OZ, Cell
Science, and VO Leasing Corp., a California corporation (“VOLC”), entered into
that certain Research and Develop Agreement respecting the Efficacy
Demonstration (the “R&D Agreement”). VOLC is lessee of a facility located at
15614 Oxnard Avenue, Sherman Oaks, California (the “Facility”) that is suitable
for a laboratory to conduct research and development of cannabis cell growing
and cell growth technology relating to the Efficacy Demonstration. VOLC has
represented that it has all required and applicable licenses, regulatory
authorizations, and consents from all governmental authorities required to
conduct the proposed activities involving cannabis and cannabis components,
products, or derivatives at the Facility.

D.                 The work to be undertaken by or at the direction of OZ under
the R&D Agreement is intended to meet the requirements under the License to
complete an Efficacy Demonstration, which is necessary to trigger certain
events, rights, and obligations of the respective parties under the License, all
to the substantial benefit of Bakhu.

E.                  VOLC is a privately held California corporation with
principal offices in California that is positioned to undertake the Efficacy
Demonstration, at the direction of OZ, which involves handling cannabis and
cannabis components, products, or derivatives.

F.                  OZ owns a majority of the voting control of Bakhu and is a
principal stockholder of Cell Science. As such, OZ will directly and indirectly
realize substantial financial benefits on successful completion of the Efficacy
Demonstration and wanted to realize the benefits of being directly involved in
the testing in order to minimize reliance on third parties. Therefore, OZ was
willing to manage and advance funds initially to undertake the Efficacy
Demonstration and had cash and access to cash and other liquid resources to
enable it to immediately commence work leading toward the Efficacy
Demonstration.

 1 





G.                 Bakhu is a Nevada corporation with a class of equity
securities registered under Section 12(g) of the Securities Exchange Act of 1934
(the “Exchange Act”) and, as such, wants to avoid handling cannabis and cannabis
components, products, or derivatives. Nevertheless, Bakhu realizes the benefits
resulting from successful completion of the Efficacy Demonstration in order to
implement Bakhu’s business goal of sublicensing to third parties the technology
with which they can produce cannabis and cannabis components, products, or
derivatives.

H.                 Bakhu has substantially strengthened its management and
financial resources and is now better positioned to assume financial and
management responsibility for the Efficacy Demonstration, commencing as of the
Effective Date. Under the foregoing circumstances, Bakhu desires to engage OZ to
continue to be directly responsible for completing the Efficacy Demonstration
required by the R&D Agreement on the terms and conditions set forth below.

I.                    Each of the parties and entities identified above has
received, and had the opportunity to review, all of the agreements identified
above.

Agreement

NOW, THEREFORE, upon these premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1.                   Laboratory Testing. From and after the Effective Date, OZ
will continue, with diligence and dispatch, commercially reasonable steps to
establish the necessary laboratory Facility and related support to prepare for
and complete the Efficacy Demonstration as required under the R&D Agreement,
including the purchase and installation of equipment, the engagement of
consultants, the purchase of supplies and materials, the establishment of
operating protocols and procedures, and the acquisition of all permits and
authorizations, and in cooperation with VOLC, the engagement of employees for
VOLC for the R&D Agreement activities, the satisfaction of all regulatory,
safety, reporting, and similar requirements, and all other steps necessary to
complete an Efficacy Demonstration as required by the License.

2.                   Collaboration and Laboratory Access. OZ will, at all times
until completion of the Efficacy Demonstration, collaborate and cooperate with
Bakhu to assure its full participation in and familiarity with OZ’s day-by-day
efforts under this Agreement, including providing qualified representatives of
Bakhu, at its own expense, access to the test Facility during OZ’s actual hours
of operation, provided that a duly authorized representative of OZ is present.
Bakhu’s representatives will comply with all of OZ’s safety and operating
protocols and requirements and bear all risks of its personnel in the Facility.

3.                   Cost Advances; Accounting; Auditing. OZ will be solely
responsible for paying and otherwise discharging all financial and other
obligations for work toward the Efficacy Demonstration prior to the Effective
Date. Commencing on the Effective Date, OZ will advance, on Bakhu’s behalf, all
costs and expenses necessary and appropriate to fulfill its obligations
hereunder to complete the Efficacy Demonstration. Periodically, but in any event
within 20 days after the end of each calendar quarter until work under this
Agreement is terminated, OZ will provide Bakhu with an accounting setting forth
in reasonable detail the costs and expenses incurred by OZ under this Agreement,
accompanied by supporting purchase orders, invoices, and similar original entry
records, which will be in sufficient detail to meet standards applicable to
Bakhu’s preparation of audited financial statements. At Bakhu’s reasonable
request, OZ will supplement this accounting and supporting documents. From time
to time, on not less than 20 days’ prior notice to OZ, Bakhu will have the right
during OZ’s regular business hours, to review and examine OZ’s books and records
respecting the accounting maintained under this Agreement and to seek adjustment
of such accounting to assure the accrual of costs and expenses in accordance
with this Agreement.

 2 





4.                   Repayment of OZ Costs of Testing. Bakhu will repay all
costs incurred by OZ after the Effective Date in performing the Efficacy
Demonstration in accordance with this Agreement on 180 days’ demand, which may
be given at any time after successful completion or abandonment of the effort to
complete the Efficacy Demonstration. Until paid, these costs will bear simple
interest at 6% per year commencing on the last day of the month in which such
costs were incurred and properly billed as provided herein. Payment will be in
cash, unless OZ elects to accept shares of common stock of Bakhu valued at a
price equivalent to 80% of the 30 trading-day trailing volume weighted average
trading closing price for Bakhu stock on the principal trading market for its
shares.

5.                   Reports. Within 20 days after the end of each calendar
quarter and on attaining any significant individual or group of related test
results, OZ will deliver a written report in reasonable technical and commercial
detail summarizing laboratory results during the period or upon such event.
These reports will be accurate and complete in all material respects. Such
reports will be treated as confidential for purposes of this Agreement but will
serve as the basis for public disclosures by Bakhu in accordance with its
responsibilities under the Exchange Act and any securities exchange on which its
securities may be listed.

6.                   Works for Hire. All work based on, derived from, or related
to the licensed technology and intellectual property and all modifications,
improvements, derivations, or extensions thereof that are created by OZ or VOLC,
in any form and expression, will be and are considered “works for hire.” As
such, Bakhu will be considered the exclusive owner of all proprietary rights,
including federal copyrights, in and to all modifications, improvements,
derivations, or extensions of the intellectual property covered by the License.
For purposes hereof, the term “work for hire” has the meaning defined in the
United States Copyright Act, Section 101 of Title 17 of the United States Code.
Bakhu will have exclusive rights in and to all modifications, improvements,
derivations, or extensions of the intellectual property that are available to
the author or owner of a United States copyright and any other intellectual
property rights. To the extent that any modifications, improvements,
derivations, or extensions of the intellectual property that are created by OZ
or VOLC are not considered as works for hire, each of OZ and VOLC hereby
assigns, transfers, and sets over unto Bakhu all rights, title, and interest in
and to all such modifications, improvements, derivations, or extensions.

7.                   Confidentiality.

(a)                The data and information, particularly including results of
laboratory work relating to the Efficacy Demonstration and the costs and
expenses incurred in connection therewith, will be deemed “Confidential
Material” under this Agreement.

(b)                OZ will keep the Confidential Material strictly confidential
and will not use the Confidential Material for any purpose other than to fully
and faithfully perform its obligations under this Agreement. OZ will not
disclose, or permit agents or agent or representatives to disclose, any
Confidential Material, except: (i) if required by law, regulation, and legal and
regulatory process, but only in accordance with this section; and (ii) to its
agents or representatives to the extent necessary to permit such persons to
assist OZ in discharging its obligations hereunder; provided, that OZ will
require each such agent or representative to be bound by the terms of this
Agreement to the same extent as if he or she were a party hereto. OZ will be
responsible for any breach of this Agreement by any of its agents or
representatives, it being understood that this responsibility will be in
addition to and not by way of limitation of any right and remedy Bakhu may have
against the agent or agent or representative for any breach).

 3 





(c)                Notwithstanding subsection (b) above, if OZ is required by
law, regulation, and legal and regulatory process or requested by a regulatory
or self-regulatory authority (collectively, “Law”) to disclose all or any
portion of the Confidential Material, OZ will, to the extent permitted by Law,
promptly notify Bakhu of such requirement or request so that Bakhu may seek (at
its sole expense) a protective order or other appropriate remedy. If, in the
absence of a protective order or other appropriate remedy or the receipt of a
waiver hereunder, OZ is nonetheless, based on the advice of its counsel,
compelled by Law to disclose all or part of the Confidential Material, then OZ
may disclose (without any liability hereunder) only that portion of the
Confidential Material that, based on the advice of its counsel, OZ is required
to disclose. Notwithstanding anything herein to the contrary, OZ may disclose
(without any liability hereunder) Confidential Material in connection with any
routine inspection, investigation, examination, or inquiry (not specifically
targeting Bakhu) by a regulatory or self-regulatory authority having
jurisdiction over OZ without providing notice to Bakhu or taking any other
action hereunder.

(d)                All Confidential Material is and remains the property of
Bakhu, and no right or license is granted to the OZ respecting any Confidential
Material. Within 60 days after the expiration of this Agreement, OZ will
promptly, and in any event no later than five days after the request, deliver
all Confidential Material (including all copies, extracts, and other
reproductions) to Bakhu or destroy such Confidential Material (including any
Confidential Material held electronically) and certify in writing to Bakhu that
all Confidential Material (including any Confidential Material held
electronically) has been destroyed. Notwithstanding the return or destruction of
Confidential Material, OZ will continue to be bound by its confidentiality and
other obligations hereunder.

(e)                The parties agree that monetary damages would not be a
sufficient remedy for any breach of this Agreement by OZ and that in addition to
all other remedies, Bakhu may be entitled to seek specific performance and
injunctive or other equitable relief as a remedy for any such breach.

8.                   Insurance. For so long as this Agreement (or any subsequent
agreement that provides for the use of the Facility) is in place, OZ will obtain
and maintain at its own cost and expense, from a qualified insurance company,
real and personal property insurance, with a minimum coverage at least
equivalent to that set forth on the Certificate of Insurance attached hereto as
Appendix A and incorporated herein by reference. Within 10 days after the
execution of this Agreement, OZ will instruct the insurer to name “Bakhu
Holdings, Corp. and its subsidiaries and affiliates” as additional insureds and
to identify the coverage as primary over any and all other applicable coverages.
The insurance policy must provide for 30 days’ prior written notice to Bakhu
from the insurer, by registered or certified mail, return receipt requested, in
the event of any modification, cancellation, or termination. Upon renewal or
Bakhu’s request, OZ will provide to Bakhu insurance certificates to evidence
continuous required coverage.

9.                   Term. The term of this Agreement will continue for a period
of 180 days after the completion of the Efficacy Demonstration.

10.               Governing Law; Venue. This Agreement is being executed and
delivered, and is intended to be performed, in the state of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement will be construed and enforced in accordance with
the laws of the state of California without giving effect to conflict of law
principles. This Agreement will be deemed made and entered into in Los Angeles
County, State of California, and venue for any Proceeding (as defined below), in
connection with this Agreement will be in Los Angeles County, California.

 4 





11.               Waiver of Jury Trial. The parties hereto hereby voluntarily
and irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, and any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, and any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party to this Agreement or
otherwise and whether civil, criminal, administrative, or investigative, in
which a party to this Agreement was, is, or will be involved as a party or
otherwise.

12.               Merger; Integration. This Agreement sets forth the entire
agreement regarding the matters set forth herein and supersedes all prior
negotiations, understandings, and agreements. No provision of this Agreement may
be modified, waived, and changed except by a writing signed by the parties
hereto.

13.               Notices. Any notice, demand, request, or other communication
permitted or required under this Agreement will be in writing and will be deemed
to have been given as of the date so delivered, if personally delivered; as of
the date so sent, if sent by electronic mail and receipt is acknowledged by the
recipient; one day after the date so sent, if delivered by overnight courier
service; or three days after the date so mailed, if mailed by certified mail,
return receipt requested, addressed as follows:

If to OZ, to:

The Oz Corporation

Attn: JR Munoz, President

One World Trade Center, Suite 130

Long Beach, CA 90831

E-mail: tkemmitt@yahoo.com

 

If to Bakhu to:

Bakhu Holdings, Corp.

Attn: Thomas E. Emmitt, President

One World Trade Center, Suite 130

Long Beach, CA 90831

E-mail: jrmun@msn.com

 

Notwithstanding the foregoing, service of legal process or other similar
communications will not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.

14.               No Assignment. Neither this Agreement nor any of the rights
and obligations hereunder may be assigned by any party without the prior written
consent of the nonassigning party. Any purported assignment without such consent
will be void and unenforceable.

15.               Counterpart Execution. This Agreement may be executed in one
or more counterparts, each of which will be deemed an original, and all of which
together will constitute a single agreement. Counterpart signatures of this
Agreement that are manually signed and delivered by facsimile transmission, by a
uniquely marked computer-generated signature, and by other electronic methods,
will be deemed to constitute signed original counterparts hereof and will bind
the parties signing and delivering in such manner and will be the same as the
delivery of an original.

*** Signature Page Follows ***

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.



          BAKHU HOLDINGS, CORP.    

 

 

 

 

 



  By: /s/ Thomas K. Emmitt    

Thomas K. Emmitt

President and Chief Executive Officer



 

 

 

 

          THE OZ CORPORATION    

 

 

 

 

 

 



  By: /s/ John R. Munoz    

By: Thomas K. Emmitt

President and Chief Executive Officer







 6 



 

